Case 3:21-cv-10755-MAS-LHG Document 4 Filed 06/29/21 Page 1 of 1 PageID: 20




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY



 EMILY WALSH, individually and on
 behalf of all others similarly situated,

                                Plaintiff,
                                                    Civil Case Number: 3:21-cv-10755-MAS-LHG
                  -v-

 SUNDANCE VACATIONS, INC.,

                                Defendant.


                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the Plaintiff hereby

dismisses all claims against Defendant in the above-captioned matter, with prejudice.

         All parties shall bear their own attorneys’ fees and costs incurred in this action.

Dated:          June 29, 2021


 /s/ Ari Hillel Marcus___
 Ari Hillel Marcus, Esq.
 MARCUS & ZELMAN, LLC
 701 Cookman Avenue, Suite 300
 Asbury Park, NJ 07712
 Tel: (732) 695-3282
 Email: ari@marcuszelman.com

 Attorneys for Plaintiff
 Emily Walsh
